Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) (Claims 11-15) is/are: 
receiver configured to receive a packet in claim 11;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US20120297392).

Regarding Claim 1. Hara teaches A semiconductor system (Hara, abstract, the invention describes an information processing apparatus, which comprises a plurality of communication units connected to a bus in a ring shape. At least one of the plurality of communication units extends a transmission interval when it is determined that the processing unit, which is to execute the next process for received data, is the processing unit, which executes the process after the processing unit corresponding to the at least one of the plurality of communication units, and when it is detected that the process for the received data is suspended.) comprising:
a first semiconductor device coupled to a first transmission line, and configured to transmit a first packet to a second transmission line on the basis of first destination information of the first packet received through the first transmission line;
a second semiconductor device coupled to the first semiconductor device through the second transmission line, and configured to transmit a second packet to a third transmission line on the basis of second destination information of the second packet received through the second transmission line; and
a third semiconductor device coupled to the second semiconductor device through the third transmission line, coupled to the first semiconductor device through the first transmission line, and configured to transmit a third packet to the first transmission line on the basis of third destination information of the third packet received through the third transmission line (Hara, [0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. Each module 101 processes data received via the ring bus 102, and includes a communication unit 120 and a data processing unit 103 corresponding to the communication unit 120. Note that in this embodiment, a module 101-1 includes an input/output unit 140 in place of the corresponding data processing unit 103. The ring bus 102 is a bus which connects the plurality of modules 101 in a ring shape. In this embodiment, the communication units 120 of the modules 101 are connected to a bus in a ring shape, and the input/output unit 140 transfers data, which is input from a unit outside the data-path control system in one direction. This data-path control system functions as an information processing
apparatus as the whole system by transferring data between the data processing units 103 and sequentially executing processes by the plurality of data processing units 103.

[0032] The data processing unit 103 executes a predetermined data process assigned for each module 101. The node ID register 104 sets an ID of a node identification information of the node), to which the module 101 is connected, so as to be appended to a packet generated by the module 101. The packet generator 105 generates a packet to be transferred via the ring bus 102 based on data processed by the data processing unit 103. The packet receiver 106 receives a packet from another module via the ring bus 102. The waiting ID register 107 stores an ID, which is appended to data to be processed by the data processing unit 103.
[0033] When data included in a packet received by the packet receiver 106 is to be processed by the self module, and execution of a process is allowed, the reception controller 108 inputs the data to the data processing unit 103. On the other hand, when data included in a packet received by the packet receiver 106 is not to be processed by the self module, or any process is not allowed, the reception controller 108 passes the
packet intact to the transmission controller 109. The transmission controller 109 executes control for transmitting a packet including data processed by the data processing unit 103 and that passed from the reception controller 108 onto the ring bus 102. The packet transmitter 110 transmits packets onto the ring bus 102.
.

Regarding Claim 2. Hara further teaches The semiconductor system according to claim 1, wherein the first semiconductor device includes:
a first destination decision circuit configured to transmit the first packet to the second transmission line on the basis of the result of comparison between the first destination information and identification (ID) information of the first semiconductor device (Hara, [0040] A packet transfer operation between the modules of the data-path control system will be described below. A packet reception operation will be described first. The ID determination unit 111 determines whether or not a packet
received by the packet receiver 106 includes data to be processed by the data processing unit 103 of the self module 101. Alternatively, the ID determination unit 111 determines whether or not the data included in the packet is to be processed by another module. This determination is attained by comparing the node ID 202 of the received packet with an ID value stored in the waiting ID register 107. For example, when an ID value of a received packet to be processed is stored in the waiting ID register, and the IDs match, the data processing unit 103 executes a process.
[0041] The ID determination unit 111 controls the reception controller 108 based on the determination result. The reception controller 108 outputs data included in a packet to be processed by the corresponding data processing unit 103 to the data  Then, the reception controller 108 outputs other packets to the transmission controller 109.).

Regarding Claim 3. Hara further teaches The semiconductor system according to claim 2 wherein the first semiconductor device further includes: a first data processor, wherein, when the first destination information is identical to ID information of the first semiconductor device, the first destination decision circuit transmits the first packet to the first data processor (Hara, [0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. Each module 101 processes data received via the ring bus 102, and includes a communication unit 120 and a data processing unit 103 corresponding to the communication unit 120.).

Regarding Claim 4. Hara further teaches The semiconductor system according to claim 1, wherein the first semiconductor device includes:
a first internal packet generation circuit configured to generate an internal packet having internal destination information and internal data (Hara, [0040] A packet transfer operation between the modules of the data-path control system will be described below. A packet reception operation will be described first. The ID determination unit 111 determines whether or not a packet received by the packet receiver 106 includes data to be processed by the data processing unit 103 of the self module 101. Alternatively, the ID determination unit 111 determines whether or not the data included in the packet is to be processed by another module. This determination is attained by comparing the node ID 202 of the received packet with an ID value stored in the waiting ID register 107. For example, when an ID value of a received packet to be processed is stored in the waiting ID register, and the IDs match, the data processing unit 103 executes a process.
[0041] The ID determination unit 111 controls the reception controller 108 based on the determination result. The reception controller 108 outputs data included in a packet to be processed by the corresponding data processing unit 103 to the data processing unit 103. Then, the reception controller 108 outputs other packets to the transmission controller 109.
Therefore, the packet that is processed by internal data processing unit generates internal data.); and
a first packet selection circuit configured to select any one of the first packet and the internal packet, and transmit the selected packet to the second transmission line (Hara, [0044], as shown in FIG. 4, the transmission controller 109 in this example includes a first buffer 301, second buffer 302, transmission interval controller 303, selector 304, and timing adjustment FF (flip-flop) 305. The first buffer 301 holds a packet from the reception controller 108.
[0045] The transmission interval controller 303 controls a transmission interval of a packet from the second buffer 302. The selector 304 selects a packet to be transmitted. Which of packets stored in the first and second buffers 301 and 302 is to be transmitted is selected by the selector 304.).

Regarding Claim 5. Hara further teaches The semiconductor system according to claim 4, wherein the first semiconductor device further includes: a first selection signal generation circuit configured to activate a selection signal upon receiving the first packet (Hara, [0045] The transmission interval controller 303 controls a transmission interval of a packet from the second buffer 302. The selector 304 selects a packet to be transmitted. Which of packets stored in the first and second buffers 301 and 302 is to be transmitted is selected by the selector 304. At this time, the
transmission interval controller 303 decides whether or not a packet stored in the second buffer 302 is transmittable. The transmission interval controller 303 has an internal timer, which is set with a predetermined value every time a packet is transmitted, and maintains a minimum packet transmission interval. This transmission interval can be set using, for example, a register, and a value according to processing performances of the modules 101 which execute downstream processes is set. Note that the FF (flip-flop) 305 delays an output valid signal 410 (to be described later) by one cycle in correspondence with output timings of the first and second buffers 301 and 302. Then, the selector 304 is controlled based on the output from the FF 305.
[0052] The output valid signal 410 is required for the transmission interval controller 303 to control an output interval of the second buffer 302. When the timer value 411 is "0" and at least one of the ID determination signal 401 and Stall flag 402
are not "1", the output valid signal 410 assumes a value "1" indicating "valid"; otherwise, the signal 410 assumes a value "0". When the second buffer 302 and selector 304 receive the output valid signal 410="1", they output a signal stored in the second buffer onto the ring bus 102. However, since the selector 304 receives the output valid signal 
ID determination signal 401 is "1" and the Stall flag 402 is "1", the load signal 412 assumes a valid value "1"; otherwise, the signal 412 assumes a value "0". That is, when the timer 403 reaches a time-out, or when data processed by the data processing unit 103 of the self module is returned while its process was suspended by another module, the load signal 412 controls the timer 403 to load a transmission interval.).

Regarding Claim 6. Hara further teaches The semiconductor system according to claim 5, wherein the first packet selection circuit selects the first packet when the selection signal is activated (Hara, [0041] The ID determination unit 111 controls the reception controller 108 based on the determination result. The reception controller 108 outputs data included in a packet to be processed by the corresponding data processing unit 103 to the data processing unit 103. Then, the reception controller 108 outputs other packets to the transmission controller 109. However, even when a packet includes data to be processed by the data processing unit 103, for example, that data may be unable to be processed by the data processing unit 103 since, for example, the process of another data is underway, and another process cannot be executed. Upon detection of this state, the reception controller 108 passes the packet to the transmission controller 109 while setting "1" in the Stall flag 204 to indicate that the process is suspended.
.

Regarding Claim 7. Hara further teaches The semiconductor system according to claim 1, further comprising:
a central processing unit (CPU); and
a system agent,
wherein the first semiconductor device is a system memory for transmitting/receiving data to/from the central processing unit (CPU) through the system agent, the second semiconductor device is an image input device, and the third semiconductor device is a graphics processing unit (GPU) (Hara, [0028] Note that data transfer between the system controller 910 and image processor 930 is implemented by a DMAC (Direct Memory Access Controller; not shown).
Therefore, DMAC is equivalent to a system agent.
[0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. Each module 101 processes data received via the ring bus 102, and includes a communication unit 120 and a data processing unit 103 corresponding to the communication unit 120. Note that in this embodiment, a module 101-1 includes an input/output unit 140 in place of the corresponding data processing unit 103. The ring bus 102 is a bus which connects the plurality of modules 101 in a ring shape. In this
This data-path control system functions as an information processing apparatus as the whole system by transferring data between the data processing units 103 and sequentially executing processes by the plurality of data processing units 103. Note that the "unit outside the data-path control system" indicates other functional units in an apparatus which includes this data-path control system, and corresponds to the system controller 910, image reading unit 920, and image output unit 940 shown in FIG. 9. However, the present invention is applicable to an external apparatus which exists independently of the apparatus including this data-path control system. Also, it may respectively arrange DMACs for an input 151 and output 152 of the input/output unit 140. In this case, the DMACs packetize image data and parameters held in the RAM 916 and input a packet to the image processor 930. Also, the DMACs de-packetize a packet output from the image processor 930 and transfer data and the like to the RAM 916 and CPU 912.).

Regarding Claim 8. Hara further teaches The semiconductor system according to claim 1 further comprising: 
a central processing unit (CPU);
a system agent; and
a system memory configured to transmit/receive data to/from the central processing unit (CPU) through the system agent 
wherein the first semiconductor device is a graphics memory, the second semiconductor device is an image output device, and the third semiconductor device is an image input device  (Hara, [0028] Note that data transfer between the system controller 910 and image processor 930 is implemented by a DMAC (Direct Memory Access Controller; not shown).
Therefore, DMAC is equivalent to a system agent.
[0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. Each module 101 processes data received via the ring bus 102, and includes a communication unit 120 and a data processing unit 103 corresponding to the communication unit 120. Note that in this embodiment, a module 101-1 includes an input/output unit 140 in place of the corresponding data processing unit 103. The ring bus 102 is a bus which connects the plurality of modules 101 in a ring shape. In this
embodiment, the communication units 120 of the modules 101 are connected to a bus in a ring shape, and the input/output unit 140 transfers data, which is input from a unit outside the data-path control system in one direction. This data-path control system functions as an information processing apparatus as the whole system by transferring data between the data processing units 103 and sequentially executing processes by the plurality of data processing units 103. Note that the "unit outside the data-path control system" indicates other functional units in an apparatus which includes this data-path control system, and corresponds to the system controller 910, image reading unit 920, and image output unit 940 shown in FIG. 9. However, the present invention is RAM 916 and input a packet to the image processor 930. Also, the DMACs de-packetize a packet output from the image processor 930 and transfer data and the like to the RAM 916 and CPU 912.).

Regarding Claim 9. Hara further teaches The semiconductor system according to claim 1, further comprising:
a central processing unit (CPU);
a system agent; and
a system memory configured to transmit/receive data to/from the central processing unit (CPU) through the system agent, 
wherein the first semiconductor device is a graphics processing unit (GPU) for transmitting/receiving data to/from the central processing unit (CPU) through the system agent, the second semiconductor device is an image input/output(I/0) device, and the third semiconductor device is a graphics memory (Hara, [0028] Note that data transfer between the system controller 910 and image processor 930 is implemented by a DMAC (Direct Memory Access Controller; not shown).
Therefore, DMAC is equivalent to a system agent.
[0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. a module 101-1 includes an input/output unit 140 in place of the corresponding data processing unit 103. The ring bus 102 is a bus which connects the plurality of modules 101 in a ring shape. In this
embodiment, the communication units 120 of the modules 101 are connected to a bus in a ring shape, and the input/output unit 140 transfers data, which is input from a unit outside the data-path control system in one direction. This data-path control system functions as an information processing apparatus as the whole system by transferring data between the data processing units 103 and sequentially executing processes by the plurality of data processing units 103. Note that the "unit outside the data-path control system" indicates other functional units in an apparatus which includes this data-path control system, and corresponds to the system controller 910, image reading unit 920, and image output unit 940 shown in FIG. 9. However, the present invention is applicable to an external apparatus which exists independently of the apparatus including this data-path control system. Also, it may respectively arrange DMACs for an input 151 and output 152 of the input/output unit 140. In this case, the DMACs packetize image data and parameters held in the RAM 916 and input a packet to the image processor 930. Also, the DMACs de-packetize a packet output from the image processor 930 and transfer data and the like to the RAM 916 and CPU 912.).


Regarding Claim 10. Hara further teaches The semiconductor system according to claim 1, further comprising:
a graphics processing unit (GPU),
wherein the first semiconductor device is a graphics memory, the second semiconductor device is an image output device, the third semiconductor device is an image input device, and the graphics processing unit (GPU), the first semiconductor device, the second semiconductor device, and the third semiconductor device are grouped into one package (Hara, [0028] Note that data transfer between the system controller 910 and image processor 930 is implemented by a DMAC (Direct Memory Access Controller; not shown).
[0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. Each module 101 processes data received via the ring bus 102, and includes a communication unit 120 and a data processing unit 103 corresponding to the communication unit 120. Note that in this embodiment, a module 101-1 includes an input/output unit 140 in place of the corresponding data processing unit 103. The ring bus 102 is a bus which connects the plurality of modules 101 in a ring shape. In this
embodiment, the communication units 120 of the modules 101 are connected to a bus in a ring shape, and the input/output unit 140 transfers data, which is input from a unit outside the data-path control system in one direction. This data-path control system functions as an information processing apparatus as the whole system by transferring data between the data processing units 103 and sequentially executing processes by the plurality of data processing units 103. Note that the "unit outside the data-path control system" indicates other functional units in an apparatus which includes this data-path control system, and corresponds to the system controller 910, image reading unit 920, and image output unit 940 shown in FIG. 9. However, the present invention is applicable to an external apparatus which exists independently of the apparatus including this data-path control system. Also, it may respectively arrange DMACs for an input 151 and output 152 of the input/output unit 140. In this case, the DMACs packetize image data and parameters held in the RAM 916 and input a packet to the image processor 930. Also, the DMACs de-packetize a packet output from the image processor 930 and transfer data and the like to the RAM 916 and CPU 912.).

Regarding Claim 11. Hara further teaches A semiconductor device comprising:
a receiver configured to receive a packet;
a packet generation circuit configured to generate an internal packet having internal destination information and internal data;
a packet selection circuit configured to transmit any one of the received packet and the internal packet; and
a destination decision circuit configured to transmit the received packet to the packet selection circuit on the basis of destination information of the received packet (Hara, [0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. Each module 101 processes data received via the ring bus 102, and includes a communication unit 120 and a data processing unit 103 corresponding to the communication unit 120. Note that in this embodiment, a module 101-1 includes an input/output unit 140 in place of the corresponding data processing unit 103. The ring bus 102 is a bus which connects the plurality of modules 101 in a ring shape. In this embodiment, the communication units 120 of the modules 101 are connected to a bus in a ring shape, and the input/output unit 140 transfers data, which is input from a unit outside the data-path control system in one direction. This data-path control system functions as an information processing apparatus as the whole system by transferring data between the data processing units 103 and sequentially executing processes by the plurality of data processing units 103.
[0031] FIG. 2 is a block diagram showing the functional arrangement of the module 101 shown in FIG. 1. In FIG. 2, the communication unit 120 of the module 101 includes a node ID register 104, packet generator 105, packet receiver 106, waiting ID register 107, reception controller 108, transmission controller 109, packet transmitter 110, and ID determination unit 111. The respective units are controlled by a CPU or the like (not shown).
[0041] The ID determination unit 111 controls the reception controller 108 based on the determination result. The reception controller 108 outputs data included in a packet to be processed by the corresponding data processing unit 103 to the data processing unit 103. Then, the reception controller 108 outputs other packets to the transmission controller 109.

[0045] The transmission interval controller 303 controls a transmission interval of a packet from the second buffer 302. The selector 304 selects a packet to be transmitted. Which of packets stored in the first and second buffers 301 and 302 is to be transmitted is selected by the selector 304). 

Regarding Claim 12. Hara further teaches The semiconductor device according to claim 11 wherein the destination decision circuit transmits the received packet to the packet selection circuit on the basis of the result of comparison between the destination information of the received packet and identification (ID) information of the semiconductor device (Hara, [0040] A packet transfer operation between the modules of the data-path control system will be described below. A packet reception operation will be described first. The ID determination unit 111 determines whether or not a packet received by the packet receiver 106 includes data to be processed by the data processing unit 103 of the self module 101. Alternatively, the ID determination unit 111 determines whether or not the data included in the packet is to be processed by another module. This determination is attained by comparing the node ID 202 of the received packet with an ID value stored in the waiting ID register 107. For example, when an ID value of a received packet to be 
[0041] The ID determination unit 111 controls the reception controller 108 based on the determination result. The reception controller 108 outputs data included in a packet to be processed by the corresponding data processing unit 103 to the data processing unit 103. Then, the reception controller 108 outputs other packets to the transmission controller 109.).

Regarding Claim 13. Hara further teaches The semiconductor device according to claim 12, further comprising:
a data processor wherein, when the destination information of the received
packet is identical to the ID information of the semiconductor device, the destination decision circuit transmits the received packet to the data processor  (Hara, [0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. Each module 101 processes data received via the ring bus 102, and includes a communication unit 120 and a data processing unit 103 corresponding to the communication unit 120.).

Regarding Claim 14. Hara further teaches The semiconductor device according to claim 11, further comprising:
a selection signal generation circuit configured to activate a selection signal upon receiving the packet (Hara, [0045] The transmission interval controller 303 controls a transmission interval of a packet from the second buffer 302. The selector 304 selects a packet to be transmitted. Which of packets stored in the first and second buffers 301 and 302 is to be transmitted is selected by the selector 304. At this time, the transmission interval controller 303 decides whether or not a packet stored in the second buffer 302 is transmittable. The transmission interval controller 303 has an internal timer, which is set with a predetermined value every time a packet is transmitted, and maintains a minimum packet transmission interval. This transmission interval can be set using, for example, a register, and a value according to processing performances of the modules 101 which execute downstream processes is set. Note that the FF (flip-flop) 305 delays an output valid signal 410 (to be described later) by one cycle in correspondence with output timings of the first and second buffers 301 and 302. Then, the selector 304 is controlled based on the output from the FF 305.
[0052] The output valid signal 410 is required for the transmission interval controller 303 to control an output interval of the second buffer 302. When the timer value 411 is "0" and at least one of the ID determination signal 401 and Stall flag 402
are not "1", the output valid signal 410 assumes a value "1" indicating "valid"; otherwise, the signal 410 assumes a value "0". When the second buffer 302 and selector 304 receive the output valid signal 410="1", they output a signal stored in the second buffer onto the ring bus 102. However, since the selector 304 receives the output valid signal 410 via the FF 305, it selects an output of the second buffer 302 after a delay of one cycle. The load signal 412 is required for the load controller 404 to control the load  when the timer 403 reaches a time-out, or when data processed by the data processing unit 103 of the self module is returned while its process was suspended by another module, the load signal 412 controls the timer 403 to load a transmission interval.). 

Regarding Claim 15. Hara further teaches The semiconductor device according to claim 14, wherein the packet selection circuit selects the packet when the selection signal is activated  (Hara, [0041] The ID determination unit 111 controls the reception controller 108 based on the determination result. The reception controller 108 outputs data included in a packet to be processed by the corresponding data processing unit 103 to the data processing unit 103. Then, the reception controller 108 outputs other packets to the transmission controller 109. However, even when a packet includes data to be processed by the data processing unit 103, for example, that data may be unable to be processed by the data processing unit 103 since, for example, the process of another data is underway, and another process cannot be executed. Upon detection of this state, the reception controller 108 passes the packet to the transmission controller 109 while setting "1" in the Stall flag 204 to indicate that the process is suspended.).

Regarding Claim 16. Hara further teaches A semiconductor system including a plurality of semiconductor devices coupled to a loop-shaped transmission line a plurality of communication units connected to a bus in a ring shape. At least one of the plurality of communication units extends a transmission interval when it is determined that the processing unit, which is to execute the next process for received data, is the processing unit, which executes the process after the processing unit corresponding to the at least one of the plurality of communication units, and when it is detected that the process for the received data is suspended.), the semiconductor system comprising: 
each of the plurality of semiconductor devices including:
a data processor;
a destination decision circuit configured to transmit the received packet to the data processor on the basis of destination information of the received packet;
an internal packet generation circuit configured to generate an internal packet using internal data; and
a transmission circuit configured to transmit the internal packet to the loop-shaped transmission line (Hara, [0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. Each module 101 processes data received via the ring bus 102, and includes a communication unit 120 and a data processing unit 103 corresponding to the communication unit 120. Note that in this embodiment, a module 101-1 includes an input/output unit 140 in place of the corresponding data processing unit 103. The ring bus 102 is a bus which connects the plurality of modules 101 in a ring 
[0031] FIG. 2 is a block diagram showing the functional arrangement of the module 101 shown in FIG. 1. In FIG. 2, the communication unit 120 of the module 101 includes a node ID register 104, packet generator 105, packet receiver 106, waiting ID register 107, reception controller 108, transmission controller 109, packet transmitter 110, and ID determination unit 111. The respective units are controlled by a CPU or the like (not shown).
[0033] When data included in a packet received by the packet receiver 106 is to be processed by the self module, and execution of a process is allowed, the reception controller 108 inputs the data to the data processing unit 103. On the other hand, when data included in a packet received by the packet receiver 106 is not to be processed by the self module, or any process is not allowed, the reception controller 108 passes the
packet intact to the transmission controller 109. The transmission controller 109 executes control for transmitting a packet including data processed by the data processing unit 103 and that passed from the reception controller 108 onto the ring bus 102. The packet transmitter 110 transmits packets onto the ring bus 102.
[0040] A packet transfer operation between the modules of the data-path control system will be described below. A packet reception operation will be described first. The the ID determination unit 111 determines whether or not the data included in the packet is to be processed by another module. This determination is attained by comparing the node ID 202 of the received packet with an ID value stored in the waiting ID register 107. For example, when an ID value of a received packet to be processed is stored in the waiting ID register, and the IDs match, the data processing unit 103 executes a process.
[0041] The ID determination unit 111 controls the reception controller 108 based on the determination result. The reception controller 108 outputs data included in a packet to be processed by the corresponding data processing unit 103 to the data processing unit 103. Then, the reception controller 108 outputs other packets to the transmission controller 109.
Therefore, the packet that is processed by internal data processing unit generates internal data.).

Regarding Claim 17. Hara further teaches The semiconductor system according to claim 16, wherein the internal packet includes destination information and the internal data (Hara, [0040] A packet transfer operation between the modules of the data-path control system will be described below. A packet reception operation will be described first. The ID determination unit 111 determines whether or not a packet
 This determination is attained by comparing the node ID 202 of the received packet with an ID value stored in the waiting ID register 107. For example, when an ID value of a received packet to be processed is stored in the waiting ID register, and the IDs match, the data processing unit 103 executes a process.
[0041] The ID determination unit 111 controls the reception controller 108 based on the determination result. The reception controller 108 outputs data included in a packet to be processed by the corresponding data processing unit 103 to the data processing unit 103. Then, the reception controller 108 outputs other packets to the transmission controller 109.
Therefore, the ID indicates the destination information.
[0042] An operation for transmitting data processed by the data processing unit 103 to the next module which is to process that data using the packet shown in FIG. 3 will be described below. The packet generator 105 generates a packet. The packet generator 105 stores the data processed by the data processing unit 103 in a field of the data 203 of the packet, and stores an ID value of the node ID register 104 in a field of the node ID 202. Furthermore, the packet generator 105 validates the Valid flag 201 of the packet. The transmission controller 109 controls transmission timings of the packet generated by the packet generator 105 and that directly input from the reception controller 108 onto the ring bus 102 via a buffer.).

Regarding Claim 18. Hara further teaches The semiconductor system according to claim 16, wherein the transmission circuit detects whether the loop-shaped transmission line is in a standby state, and transmits the internal packet to the loop-shaped transmission line (Hara, [0105] As described above, when the module 101 receives a packet, which was output by itself, and is returned after the process was suspended by the module 101 which is to execute a process immediately after the self module, it loads a value of a transmission interval, whose magnitude varies according to the frequency of occurrence of such packets, to the timer 403 With these control operations, occurrence of suspended packets from other modules 101, which execute processes after the self module, is detected, thereby dynamically increasing an output interval. That is, since the upstream modules 101 detect suspension of processes on the downstream side, and limit transmission of packets to be processed, thereby suppressing occurrence of packets whose processes are suspended, and improving the packet transfer efficiency as a whole. In particular, since the packet traffic is dynamically controlled according to the reception frequency of packets whose processes are suspended, the present invention can cope with even a case in which data processing performances of modules are not constant but they dynamically change.
[0106], This is because when the control waits for a period corresponding to one round of the ring bus 102, it can determine whether or not the suspended state is recovered. By setting the upper limit value in this manner, a response after the suspended state is recovered can be quickened, and a time in the input waiting state can be minimized.
 the packet output valid signal is determined based on the timer value. When an input buffer of the next module has an input buffer having a size for two or more packets, the timer may load a value selected by the transmission interval selector 505 without maintaining a value "0". In this case, output determination as to whether or not a packet cannot be output in a cycle in which the timer value is "0" is executed. When it is determined that a packet cannot be output, an output suspension flag, which is assured as information that advises accordingly, is set to be" 1 ".
Therefore, the system detects whether there is any module suspended and decide whether to transmit another packet in the transmission ring bus. The situation is considered ring bus idle state, when there is no module suspended and subsequently the ring bus is available or has no deadlocks.).

Regarding Claim 19. Hara further teaches The semiconductor system according to claim 16, further comprising:
a central processing unit (CPU); and
a system agent,
wherein the plurality of semiconductor devices include a system memory for transmitting/receiving data to/from the central processing unit (CPU) through the system agent, an image input device, and a graphics processing unit (GPU) (Hara, [0027] A system controller 910 includes a CPU 912 for arithmetic control, a ROM 914 which stores permanent data and programs, a RAM 916 which is used to temporarily store data and to load programs, and the like. The system controller 910 
[0028] Note that data transfer between the system controller 910 and image processor 930 is implemented by a DMAC (Direct Memory Access Controller; not shown).
Therefore, DMAC is equivalent to a system agent.
[0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. Each module 101 processes data received via the ring bus 102, and includes a communication unit 120 and a data processing unit 103 corresponding to the communication unit 120. Note that in this embodiment, a module 101-1 includes an input/output unit 140 in place of the corresponding data processing unit 103. The ring bus 102 is a bus which connects the plurality of modules 101 in a ring shape. In this
embodiment, the communication units 120 of the modules 101 are connected to a bus in a ring shape, and the input/output unit 140 transfers data, which is input from a unit outside the data-path control system in one direction. This data-path control system functions as an information processing apparatus as the whole system by transferring data between the data processing units 103 and sequentially executing processes by the plurality of data processing units 103. Note that the "unit outside the data-path system controller 910, image reading unit 920, and image output unit 940 shown in FIG. 9. However, the present invention is applicable to an external apparatus which exists independently of the apparatus including this data-path control system. Also, it may respectively arrange DMACs for an input 151 and output 152 of the input/output unit 140. In this case, the DMACs packetize image data and parameters held in the RAM 916 and input a packet to the image processor 930. Also, the DMACs de-packetize a packet output from the image processor 930 and transfer data and the like to the RAM 916 and CPU 912.).

Regarding Claim 20. Hara further teaches The semiconductor system according to claim 16, further comprising:
a central processing unit (CPU);
a system agent; and
a system memory configured to transmit/receive data to/from the central processing unit (CPU) through the system agent, wherein the plurality of semiconductor devices include a graphics processing unit (GPU) for transmitting/receiving data to/from the central processing unit (CPU) through the system agent, an image input/output (I/0) device, and a graphics memory (Hara, [0027] A system controller 910 includes a CPU 912 for arithmetic control, a ROM 914 which stores permanent data and programs, a RAM 916 which is used to temporarily store data and to load programs, and the like. The system controller 910 controls the image reading unit 920, image processor 930, image output unit 940, and the like, 
[0028] Note that data transfer between the system controller 910 and image processor 930 is implemented by a DMAC (Direct Memory Access Controller; not shown).
Therefore, DMAC is equivalent to a system agent.
[0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. Each module 101 processes data received via the ring bus 102, and includes a communication unit 120 and a data processing unit 103 corresponding to the communication unit 120. Note that in this embodiment, a module 101-1 includes an input/output unit 140 in place of the corresponding data processing unit 103. The ring bus 102 is a bus which connects the plurality of modules 101 in a ring shape. In this embodiment, the communication units 120 of the modules 101 are connected to a bus in a ring shape, and the input/output unit 140 transfers data, which is input from a unit outside the data-path control system in one direction. This data-path control system functions as an information processing apparatus as the whole system by transferring data between the data processing units 103 and sequentially executing processes by the plurality of data processing units 103. Note that the "unit outside the data-path control system" indicates other functional units in an apparatus which includes this data-system controller 910, image reading unit 920, and image output unit 940 shown in FIG. 9. However, the present invention is applicable to an external apparatus which exists independently of the apparatus including this data-path control system. Also, it may respectively arrange DMACs for an input 151 and output 152 of the input/output unit 140. In this case, the DMACs packetize image data and parameters held in the RAM 916 and input a packet to the image processor 930. Also, the DMACs de-packetize a packet output from the image processor 930 and transfer data and the like to the RAM 916 and CPU 912.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Xin Sheng/Primary Examiner, Art Unit 2611